DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9, 12 and 14-16 are pending.
Status of Previous Rejections
The rejections of Claims 1, 3-9 and 14-16 under 35 U.S.C. 103 as being unpatentable over Chen (Scripta Materialia, 2015, Vol. 107, Page 131-135, hereinafter “Chen”), and further in view of Keaton (US 2013/0240413, hereinafter “Keaton”) have been withdrawn in view of the amendment.
The rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Chen (Scripta Materialia, 2015, Vol. 107, Page 131-135, hereinafter “Chen”) in view of Keaton (US 2013/0240413, hereinafter “Keaton”), as applied to claim 1 above, and further in view of Salmi (US 4,781,821, hereinafter “Salmi”) has been withdrawn in view of the amendment.
The rejections of Claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Chen (Scripta Materialia, 2015, Vol. 107, Page 131-135, hereinafter “Chen”) in view of Keaton (US 2013/0240413, hereinafter “Keaton”), as applied to claim 1 above, and further in view of SU’557 (SU 1669557, hereinafter “Su’557”) have been withdrawn in view of the amendment.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.